Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129896 Page 1
                                     of 16




                              EXHIBIT 68




                                                                     Exhibit 68
                                                                    Page 1660
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129897 Page 2
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1661
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129898 Page 3
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1662
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129899 Page 4
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1663
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129900 Page 5
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1664
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129901 Page 6
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1665
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129902 Page 7
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1666
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129903 Page 8
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1667
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129904 Page 9
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1668
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129905 Page 10
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1669
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129906 Page 11
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1670
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129907 Page 12
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1671
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129908 Page 13
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1672
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129909 Page 14
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1673
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129910 Page 15
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1674
Case 3:15-md-02670-JLS-MDD Document 1973-70 Filed 09/19/19 PageID.129911 Page 16
                                     of 16




                                                                     Exhibit 68
                                                                    Page 1675
